     Case 3:20-cv-03594-E-BN Document 6 Filed 03/17/21     Page 1 of 2 PageID 42



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

HAXANS WALDELL PALMER,                    §
#18051523,                                §
                                          §
              Petitioner,                 §
                                          §
V.                                        §         No. 3:20-cv-3594-E
                                          §
THE STATE OF TEXAS,                       §
                                          §
              Respondent.                 §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE
         JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

        “[T]he Rule 41(b) dismissal of [a] § 2254 petition without prejudice is

appealable, 28 U.S.C. §§ 1291, 2253(a), and a [certificate of appealability (COA)] is

required for [petitioner] to proceed. § 2253(c)(1)(A).” Wyatt v. Thaler, 395 F. App’x

113, 114 (5th Cir. 2010) (per curiam).

        Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the Court DENIES a COA. The Court adopts and


                                          1
  Case 3:20-cv-03594-E-BN Document 6 Filed 03/17/21                       Page 2 of 2 PageID 43



incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation filed in this case in support of its finding that Petitioner has failed

to show that reasonable jurists would find “it debatable whether the petition states a

valid claim of the denial of a constitutional right” or “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). 1

        But, if Petitioner elects to file a notice of appeal, he must either pay the $505

appellate filing fee or move for leave to appeal in forma pauperis.

        SO ORDERED this 17th day of March, 2021.




                                                ____________________________________
                                                ADA BROWN
                                                UNITED STATES DISTRICT JUDGE




        1   Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December
1, 2009, reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the
court may direct the parties to submit arguments on whether a certificate should issue. If the court
issues a certificate, the court must state the specific issue or issues that satisfy the showing required
by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
motion to reconsider a denial does not extend the time to appeal.

         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues
a certificate of appealability.

                                                    2
